 THE FIRESIDE HOUSE OF CENTRALIACentralia Fireside Health, Inc. d/b/a The FiresideHouse of Centralia' and Service and HospitalEmployees Union Local No. 50, affiliated withService Employees International Union, AFL-CIO. Case 14-CA-9893October 28, 1977DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERSPENELLO AND MURPHYOn April 13, 1977, Administrative Law JudgeGeorge Norman issued the attached Decision in thisproceeding. Thereafter, Respondent filed exceptionsand a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattached Decision in light of the exceptions and briefand has decided to affirm the rulings, findings,2andconclusions of the Administrative Law Judge only tothe extent consistent herewith.The Administrative Law Judge found that bypromising a wage increase and other benefits inDecember 1976, and granting the same in January1977, Respondent violated Section 8(a)(l) of the Actbecause "[t ]he appearance of the Union ... appearsto be the catalyst that triggered Respondent'sdecision to institute the benefit program ...."Respondent excepts to the Administrative LawJudge's conclusions. We find merit in these excep-tions.In July 1976, Respondent acquired a 50-percentinterest in the Centralia nursing home. In August,following reports from the director of nursing thatthe employees had expressed their concerns aboutpay and personnel policies, Respondent's executivedirector, Gains, met with the employees. At that timehe told them that he had been informed about theirconcerns and that he would try to do what he couldto improve their situations, based on Respondent'sexperience at its other nursing homes. He added thathe could not make a "total commitment" becauseRespondent did not then control the corporation andthat he would evaluate the situation. He furtherinformed them that in December he would againdiscuss the matter of wages and benefits with them.I The name of Respondent appears as amended at the hearing.2 Respondent has excepted to certain credibility findings made by theAdministrative Law Judge. It is the Board's established policy not tooverrule an Administrative Law Judge's resolutions with respect tocredibility unless the clear preponderance of all of the relevant evidence233 NLRB No. 31Shortly after the August meeting, Respondentgained full control of the nursing home. Initial wagestudies indicated that about 75 percent of theemployees received the then legal minimum wage of$2.20 per hour and a few lead people who had beenemployed for a number of years earned $2.30 or$2.35 an hour. A week or two after the Augustmeeting, Gains gave the employees an across-the-board increase of 5 cents per hour, effective the lastpayday in August.3On November 15 and 21 and December 2, theService and Hospital Employees Union Local No.50, affiliated with Service Employees InternationalUnion, AFL-CIO (the Union), passed out leafletsoutside Respondent's nursing home. On each occa-sion the leafleting took place during the change ofshifts, between 2:30 and 3:30 p.m. After theleafleting, an unspecified number of Respondent's 75to 80 employees discussed the union activity, and 4or 5 employees signed union membership cards.Gains admitted that he learned of the leafletingshortly after it took place in November and onanother occasion was notified of the leafletingactivity while it was taking place. Meanwhile, inNovember or early December, Gains first began toreceive a realistic understanding of the nursinghome's financial status. At that time Respondent'saccountant informed him that the nursing home wasthen enjoying a profit and projected continuedprofits. Thereafter, Gains, on approximately Decem-ber 1, 1976, held a second employee meeting. He toldthe employees that Respondent had gained fullcontrol of the nursing home and coudk institute thepolicies that it intended to put into effect. Heannounced that, effective January 1, 1977, Respon-dent was instituting an increased wage scale rangingfrom $2.30 to $2.50 per hour and a benefit packagewhich included, inter alia, funeral leave, paidholidays, leave for jury duty, uniform allowance, andadjustments in pay for seniority. Further, Gainsinformed the employees that the new benefits werebased on Respondent's policies at its two otherfacilities. At no time during the meeting did Gainsrefer to the Union or the leafleting. Thereafter, inearly January 1977, Respondent instituted thepreviously announced wage increases and benefits.The record also discloses that for the past 5 yearsthe Union has represented the employees of anothernearby nursing home facility owned by Respondentand that Gains has been in charge of labor relationsat that location. It is undisputed that labor relationsconvinces us that the resolutions are incorrect. Standard Dry Wall Products,Inc., 91 NLRB 544 (1950), enfd. 188 F.2d 362 (C.A. 3, 1951). We havecarefully examined the record and find no basis for reversing his findings.3 This wage increase was not alleged to have been unlawful.139 DECISIONS OF NATIONAL LABOR RELATIONS BOARDbetween Respondent and the Union at that facilityhave been good.It is well settled that the granting of wage increasesand/or benefits during union organizational activityis not per se unlawful. Rather, the test is whether,based on the circumstances of each case, the grantingof the new wages and benefits is calculated tointerfere with the employees' right to organize.4Wecannot conclude on the facts before us that Respon-dent's actions had an unlawful purpose. Thus, it isclear that Gains met with the employees in August,prior to any union activity, due to their expresseddissatisfaction with their wages and benefits. Gainsfurther indicated Respondent's desire to bring theemployees up to the standards at its other locations,if an evaluation of the financial situation of thenursing home would permit improvements. InDecember, after receiving a favorable report fromthe accountant, Gains again met with the employees,as he had previously promised at the August meeting,and announced the new wages and benefits. Thewages and benefits announced and ultimately imple-mented, in fact, were consistent with those enjoyedby Respondent's employees at its other locations,5and further, in this connection, appeared to stemfrom Respondent's past promises rather than as aresponse to union activity.Given the presence of the above factors, we cannotfind that the mere fact that the announcement of thenew wages and benefits was made soon after limitedactivity by the Union is sufficient to support theconclusion that Respondent's actions were calculatedto undermine the employees' union activities. Wetherefore conclude, contrary to the AdministrativeLaw Judge, that Respondent's announcement andsubsequent implementation of the new wage ratesand benefits did not violate Section 8(a)(l) of theAct.6Accordingly, we shall dismiss the complaint inits entirety.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National LaborRelations Board hereby orders that the complaintherein be, and it hereby is, dismissed in its entirety.4 McCormick Longmeadow Stone Co., Inc., 158 NLRB 1237, 1242 (1966);Champion Pneumatic Machinery Co., 152 NLRB 300, 306 (1965).a We further note, as indicated by the Administrative Law Judge, thatthe legal minimum wage was increased to S2.30 per hour, effective January1, 1977.6 See, e.g., Aircraft Hydro-Forming, Inc., 221 NLRB 581 (1975).DECISIONSTATEMENT OF THE CASEGEORGE NORMAN, Administrative Law Judge: This casewas heard at Centralia, Illinois, on February 24, 1977, on acomplaint issued on February 3, 1977, which complaintwas based on a charge filed by Service and HospitalEmployees Union Local No. 50, affiliated with ServiceEmployees International Union, AFL-CIO, herein calledthe Union, on December 29, 1976. The complaint alleges,in substance, that Centralia Fireside Health, Inc. d/b/aThe Fireside House of Centralia,' herein called Respon-dent, violated Section 8(a)(1) of the National LaborRelations Act, as amended, herein called the Act, bypromising and thereafter granting increased wages andbenefits to its employees in order to discourage theirmembership in, and support of, the Union. Respondent'sduly filed answer, though admitting some of the factualallegations of the complaint, denies the commission of anyunfair labor practices.At the hearing, the parties were afforded full opportunityto be heard, to present evidence, and to make oralargument. Thereafter, counsel for the General Counselfiled a brief. Upon the entire record in this case, includingmy observation of the witnesses, and upon consideration ofthe General Counsel's brief, I make the following:FINDINGS OF FACTI. THE BUSINESS OF RESPONDENTRespondent maintains its principal office and place ofbusiness at 1030 East McCord Street in Centralia, Illinois.Respondent is engaged in the business of providing nursingcare and related services. During the year ending January31, 1977, which period is representative of its operationsduring all times material herein, Respondent, in the courseand conduct of its business operations, derived grossrevenue in excess of $100,000 and purchased and caused tobe transported and delivered at its Centralia, Illinois, placeof business nursing care supplies and other goods andmaterials valued in excess of $50,000, of which goods andmaterials valued in excess of $50,000 were transported anddelivered to its place of business in Centralia, Illinois,directly from points located outside the State of Illinois. Itis admitted, and I find, that Respondent is an employerengaged in commerce within the meaning of Section 2(6)and (7) of the Act.II. THE LABOR ORGANIZATIONIt is admitted, and I find, that the Union is a labororganization within the meaning of Section 2(5) of the Act.At the hearing, General Counsel's motion to amend the complaint toreflect the correct name of the Respondent, Centralia Fireside Health, Inc.d/b/a The Fireside House of Centralia (formerly referred to as MadisonMidwest Nursing Care, Inc. d/b/a Fireside Nursing Home), was granted.140 THE FIRESIDE HOUSE OF CENTRALIAIII. THE ALLEGED UNFAIR LABOR PRACTICESA. The FactsThere is little dispute over the facts. The present ownersof Respondent's nursing home purchased it in July 1976.Possession was taken by the purchasers on or about August15, 1976.2 In August or September, Denzel Gains, execu-tive director of Respondent, called a meeting of theemployees of Respondent, introduced himself, and toldthem that Respondent was new to that particular area, butwas not new to the nursing home business. He told themthat he had already received comments from the director ofnurses, Mrs. Barber, that some of the people wereconcerned about pay and personnel policies, and thatRespondent did not actually know where it stood. At thatmeeting, Gains also told them that he would look into thematter and try to do what he could to improve theirsituation, based on the experience that Respondent had atits other places. He said that he would not make any totalcommitment because Respondent did not then control thecorporation, that it had only 50 percent control, and thathe would evaluate the situation. Respondent did acquirefull control shortly thereafter.Gains testified that the first studies indicated that mostof the employees, about 75 percent, were then working atthe legal minimum wage, or $2.20 per hour.3He said a fewof them, lead people who had been employed there for anumber of years, were making $2.30 per hour and perhapsone or two were making $2.35 per hour.A week or two after the first meeting, Gains gave theemployees an across-the-board increase of 5 cents an hourthat went into effect the last payday in August. Heannounced a further pay raise and other benefits inDecember. Gains said that the first time that he began toget a realistic grasp of that nursing home's earnings andexpenditures was in November or December prior to theDecember meeting he had with the employees concerningthe proposed increase to take effect in January.4B. The Leafleting of Respondent's Centralia FiresideNursing HomeThe parties stipulated that on three occasions, November15 and 21 and December 2, respectively, the Union passedout pamphlets at the Centralia home between the hours of2:30 and 3:30 p.m., during the change of shifts. They alsostipulated that the nursing home employs 75 to 802 All dates are in 1976 unless otherwise indicated.3 The legal minimum wage went up to $2.30 an hour on January I, 1977.' The parties stipulated that, around the first of December, Respondenttold the employees that effective January 1, 1977, Respondent wasinstituting 3 days' funeral leave, six paid holidays, leave for jury duty,uniform allowance, paid adjustments for seniority, and the institution of awage schedule to take effect January 4, 1977. The wage schedule is asfollows: from 0 to 3 months, $2.30 per hour; from 3 to 6 months, $2.35 perhour; 6 to 12 months, $2.40 per hour; and 12 months and over. $2.50 perhour. Respondent also instituted a vacation schedule as follows: 5 workingdays' vacation after I year's employment. 10 working days off after 2 year'semployment, 15 working days off after 5 year's employment. With respect toholidays, if any of the employees worked on a holiday, they would be paiddouble time and straight time if they were not scheduled to work on aholiday, and did not in fact work.The parties further stipulated that none of the above benefits were ineffect pnor to Respondent's putting them into effect. These policies were putemployees. Employee Blinda Darnell testified that she wasaware of the leafleting and that the Union was trying toorganize the nursing home. She said discussions among theemployees concerning the union activity had taken placeafter the leafleting activity commenced. She said four orfive employees had signed union membership cards.5The General Counsel's witness, Carol Sellers, who wasemployed at the home as a housekeeper, said she could seeindividuals handing out pamphlets in November fromwhere she was standing at the window inside the nursinghome. She said that the pamphleting took place in thestreet at the end of the driveway in front of the building.Employee Pauline Owens testified that she distributedpamphlets at the Centralia nursing home on November 15and December 2. She said that, while pamphleting, therewas a man and a woman standing at the window watchingher during the whole time she was there. She said she couldnot identify either the woman or the man, and that the manwas using the phone part of the time.8When Gains was asked on direct examination byRespondent's counsel as to whether he had ever beeninformed by any of his supervisors that the Union wasleafleting in November or December, Gains responded,"No." Gains later admitted that he was so informed, andthat he first learned of the pamphleting at Fireside NursingHome sometime in November. He said he learned about itshortly after the leafleting took place in November. Whenasked who notified him, he said, "It would have probablybeen Mr. Bailey or Miss Peterson,7or someone that mighthave." Then he was asked if he was notified at any timewhile the leafleting was taking place, and he admittedbeing notified by telephone by Mr. Bailey. He said that,when notified, his main response to Bailey was that he didnot know why they were there, that he did not understandit, that he thought they lost the election over at the hospitaland he assumed there was nobody in the area.8Upon direct examination, Gains said that the conversa-tion during which he was informed of the leafleting tookplace after he decided to institute the benefit changes, buthe said he could not make the decision official until he hadgotten control of the nursing home. The announcement tothe employees, however, was made after he learned of thepamphleting.into effect by Executive Director Denzel Gains and not by the administratorof the Centralia home, John Bailey.5 The parties stipulated that, if called to testify, the testimony ofRespondent's employees Claudette Fowler and Diana Davis would beessentially the same as that of Blinda Darnell.s Union Business Agent Dan Sorbie testified that for the past 5 years hisUnion has represented the employees of Respondent's Maryville ColonialNursing Home in Maryville, Illinois, and that the labor relations there havebeen good.I Housekeeper Carol Sellers testified that she, and Supervisors WilmaPeterson and Mary Shobe were standing near the door of the Centraliahome when they noticed the pamphleting. Peterson asked Sellers to gooutside to see what was being passed out. Sellers went out and brought backa pamphlet to Peterson and "let her look at it."8 There had been at least two organizational drives at the local hospital.Both failed. One involved the Union in this proceeding.141 DECISIONS OF NATIONAL LABOR RELATIONS BOARDDiscussion and ConclusionsAn employer violates Section 8(a)(1) of the Act if theeffect and purpose of his actions can be said to impingeupon the employees' rights to unionize. N.L.R.B. v.Exchange Parts Co., 375 U.S. 405, 409 (1964). ExchangeParts also stands for the proposition that to grant benefitsduring a union organizing campaign violates Section8(a)(1) if, at the time, the employer knew or should haveknown that a union was organizing or that an election waspending, and if the benefits were granted with the purposeof interfering with the employees' right to organize.An examination of the evidence herein reveals thatRespondent's executive director, Gains, did not intend toinstitute the benefits, nor did he make any commitment todo so, until after he examined the books of FiresideNursing Home to determine whether he could afford togrant any benefits. Thus, he made no commitment to grantany comprehensive benefits in his August meeting with theemployees, which meeting resulted in his granting a 5-cent-per-hour across-the-board increase. About 2 months afterthat meeting, in November, he was informed by theadministrator of the Centralia nursing home that theUnion was distributing pamphlets in front of the home.9InDecember, Gains called another meeting of the employeesand announced that he decided to grant a wage increaseand other benefits effective the following January.Employers, with some justification, have argued thatthere is a potential for confusion and unfairness in rulesthat make it illegal, on the one hand, to withhold and, onthe other hand, to grant, a wage increase. But neithercourse has been declared illegal per se. It becomes so only ifthe employer is found to be manipulating benefits in orderto influence his employees' decision during the Union'sorganizing campaign. N.L.R.B. v. Dothan Eagle, Inc., asubsidiary of Thomson Newspapers, 434 F.2d 93 (1970);N.L.R.B. v. Dorn's Transportation Company, Inc., 405 F.2d706 (1969); Armstrong Cork Company v. N.L.R.B., 211 F.2d843 (1954).In this case, notwithstanding the employer's claim thatthe decision to grant the benefits was made before theUnion started its organizing campaign, substantial evi-dence exists to support an opposite conclusion. Respon-dent had not decided definitely to grant the wage increaseand benefits until after the organizing activity commencedand it had knowledge of such prior to its Decemberdecision.On the one hand, Respondent would have one believethat it made a commitment to grant benefits prior to thepamphleting and, on the other hand, Gains testified hecould not make any commitment unless he examined thebooks to determine whether the financial condition of theCentralia nursing home could justify the granting of9 As previously indicated, the parties stipulated that the Union passedout pamphlets at the Centralia home on November 15 and 21 andDecember 2.additional benefits to the employees. The appearance ofthe Union, which came to the knowledge of Respondentprior to the announcement in December that Gains wasinstituting a new benefit program, appears to be thecatalyst that triggered his decision to institute the benefitprogram lest he have a union to contend with as therepresentative of his otherwise dissatisfied employees.I therefore conclude that by promising the wageincreases and other benefits in December, and by grantingsame in January 1977, Respondent has discouragedemployees from exercising their right to organize andbargain collectively, in violation of Section 8(a)(1) of theAct.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of the Respondent set forth in section III,above, occurring in connection with the operations ofRespondent described in section I, above, have a close,intimate, and substantial relationship to trade, traffic, andcommerce among the several States and tend to lead tolabor disputes burdening and obstructing commerce andthe free flow thereof.CONCLUSIONS OF LAWI. Respondent, Centralia Fireside Health, Inc. d/b/aThe Fireside House of Centralia, is an employer engaged incommerce within the meaning of Section 2(6) and (7) of theAct.2. The Union is a labor organization within themeaning of Section 2(5) of the Act.3. By promising its employees on or about December 5,1976, increased wages and benefits, and by grantingincreased wages and benefits to its employees on or aboutJanuary 1, 1977, Respondent has discouraged their mem-bership in, and support of, the Union and thus did interferewith, restrain and coerce, and is interfering with, restrain-ing, and coercing, its employees in the exercise of theirrights guaranteed in Section 7 of the Act, and therebyengaged in, and is engaging in, unfair labor practicesaffecting commerce within the meaning of Section 8(aX)1)and Section 2(6) and (7) of the Act.4. Respondent has not otherwise violated the Act.THE REMEDYHaving found that Respondent has committed acts inviolation of Section 8(aXI) of the Act, I shall recommendthat it cease and desist therefrom, and take certainaffirmative action designed to effectuate the purposes ofthe Act.[Recommended Order omitted from publication.]142